Jordan, Judge.
The plaintiff filed a petition in the Civil Court of Fulton County against Lindsey Street Baptist Church seeking to foreclose a lien against certain described property of the defendant. It was alleged in the petition that the defendant was an unincorporated association and could be served by serving the pastor of the association, H. M. Alexander, at 992 Michigan Avenue, N.W., Atlanta, Georgia. The petition as amended prayed that process be directed to Lindsey Street Baptist Church and be served upon the defendant by *488service on the said H. M. Alexander, an official member of the Lindsey Street Baptist Church. The defendant demurred generally to the petition upon the ground that it affirmatively appeared from the petition that the defendant was an unincorporated association and was therefore not subject to suit. The demurrer was sustained, the court reciting in its order that no legal entity was made a party defendant to the suit. The exception is to this judgment. Held:
Decided September 28, 1961.
Poole, Pearce & Hall, William F. Lovier, for plaintiff in error.
John C. Lee, contra.
Under the act of the General Assembly of Georgia approved February 13, 1959 (Ga. L. 1959, p. 44; Code Ann. § 3-118) providing that unincorporated associations may sue and be sued, and providing for service thereon, the defendant, as an unincorporated association, was subject to the instant suit, and the trial court erred in sustaining the general demurrer to the petition.

Judgment reversed.


Townsend, P. J., and Frankum, J., concur.